DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 9/12/2019.
Claims 1-17 have been canceled. Claims 18-26 are pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
9/12/2019
9/21/2020

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the atmosphere" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites, “A computer program comprising program code means for performing the steps of claim 18 when said program is run on a computer,” which contains both an apparatus and the method steps of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph since it is not clear whether infringement occurs when the apparatus is created or when the method is performed. For example, it is not clear if infringement would occur if claimed apparatus is/are created or when method steps are performed. See MPEP § 2173.05(p)(II). To claim in two classes of claims, two separate claims in the same application typically are needed. Claiming the capability of an apparatus to perform a method, such as “configured to” or “operative to” perform a method or a step, is an apparatus limitation, not a method one.
Claim 24 recites, “A computer readable medium carrying a computer program comprising program code means for performing the steps of claim 18 when said program product is run on a computer,” which contains both an apparatus and the method steps of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph since it is not clear whether infringement occurs when the apparatus is created or when the method is performed. For example, it is not clear if infringement would occur if claimed apparatus is/are created or when method steps are performed. See MPEP § 2173.05(p)(II). To claim in two classes of claims, two separate claims in the same application typically are needed. Claiming the capability of an apparatus to perform a method, such as “configured to” or “operative to” perform a method or a step, is an apparatus limitation, not a method one.
Claims 19-20 and 25-26 are rejected because they ultimately depend on indefinite claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18, 19, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 8,652,007 B2) hereinafter Kato and Jun (KR20080012042A) hereinafter Jun.
Claim 18:
Kato discloses a method of controlling an operation system of a vehicle, comprising an internal combustion engine (1) for propulsion of the vehicle, [col. 5, lines 47-48] the engine comprising a cylinder (301, 302) arranged to compress air from the atmosphere received via an air guide (901), [fig. 1, item 2; col. 5, lines 49-54; col. 7, line 65 to col. 8, line 5] the engine further comprising an exhaust guide (500, 501, 502) arranged to guide a gas flow from the cylinder (301, 302) to the atmosphere, [fig. 1, items 2, 5] the method comprising controlling (S1, S2, S3) the engine to provide a braking torque [col. 8, lines 7-28].
Kato doesn’t explicitly disclose characterized by controlling (S6), during the control of the engine to provide a braking torque, an air valve (662) to allow a flow of compressed air from a compressed air source (660) other than the cylinder (301, 302) via an air conduit (661) into the exhaust guide (500, 501, 502), and controlling the engine to provide a braking torque comprises controlling (S2) an adjustable exhaust flow restriction element (601) so as to restrict the flow through the exhaust guide (500, 501, 502).
However, Jun does disclose characterized by controlling (S6), during the control of the engine to provide a braking torque, an air valve (662) to allow a flow of compressed air from a compressed air source (660) other than the cylinder (301, 302) via an air conduit (661) into the exhaust guide (500, 501, 502), and [fig. 2, items 25, 26, 28; annotated portions of foreign reference] controlling the engine to provide a braking torque comprises controlling (S2) an adjustable exhaust flow restriction element (601) so as to restrict the flow through the exhaust guide (500, 501, 502). [fig. 1, items 11, 13; annotated portions of foreign reference]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kato with the disclosure of Jun to improve braking performance by increasing back pressure in the exhaust system.
Claim 19:
Kato and Jun, as shown in the rejection above, disclose all the limitations of claim 18.
Kato also discloses characterized in that the compressed air source is a pneumatic system (660) of the operation system. [fig. 1, item 21; col. 6, lines 13-20]
Claim 23:
Kato and Jun, as shown in the rejection above, disclose all the limitations of claim 18.
	Kato also discloses a computer program comprising program code means (for performing the steps of claim 18) when said program is run on a computer. [col. 6, lines 40-48]
Claim 24:
Kato and Jun, as shown in the rejection above, disclose all the limitations of claim 18.
Kato also discloses a computer readable medium carrying a computer program comprising program code means (for performing the steps of claim 18) when said program product is run on a computer. [col. 6, lines 40-48]
Claim 25:
Kato and Jun, as shown in the rejection above, disclose all the limitations of claim 18.
	Kato also discloses a control unit (21) configured to perform the steps of the method (according to claim 18.) [col. 6, lines 40-48]
Claim 26:
Kato and Jun, as shown in the rejection above, disclose all the limitations of claim 25.
	Kato also discloses a vehicle comprising a control unit (according to claim 25.) [col. 5, lines 47-48; col. 6, lines 40-48]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kato and Jun as applied to claim 18 above, and further in view of Herzenjak (DE102015200462A1) hereinafter Herzenjak.
Claim 20:
Kato and Jun, as shown in the rejection above, disclose all the limitations of claim 18.
Kato doesn’t explicitly disclose characterized by determining (S4) a temperature of an exhaust after treatment device (705, 714, 716) located in the exhaust guide (500, 501, 502), wherein controlling (S4) the air valve (662) comprises controlling the air valve (662) in dependence on the determined exhaust after treatment device temperature.
However, Herzenjak does disclose characterized by determining (S4) a temperature of an exhaust after treatment device (705, 714, 716) located in the exhaust guide (500, 501, 502), wherein controlling (S4) the air valve (662) comprises controlling the air valve (662) in dependence on the determined exhaust after treatment device temperature. [Paras. 0007, 0028-0032]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kato and Jun with the disclosure of Herzenjak to facilitate the efficient operation of the catalytic converter, thus reducing emissions.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, Jun, and Herzenjak.
Claim 21:
Kato discloses a method of controlling an operation system of a vehicle, comprising an internal combustion engine (1) for propulsion of the vehicle, [col. 5, lines 47-48] the engine comprising a cylinder (301, 302) arranged to compress air from the atmosphere received via an air guide (901), [fig. 1, item 2; col. 5, lines 49-54; col. 7, line 65 to col. 8, line 5] the engine further comprising an exhaust guide (500, 501, 502) arranged to guide a gas flow from the cylinder (301, 302) to the atmosphere, [fig. 1, items 2, 5] the method comprising controlling (S1, S2, S3) the engine to provide a braking torque, [col. 8, lines 7-28] comprising converting braking torque to heat via air compression in the engine [col. 8, lines 7-28; note that a person of ordinary skill in the art would recognize that pressurizing air increases the temperature].
Kato doesn’t explicitly disclose characterized by controlling (S6), during the control of the engine to provide a braking torque, an air valve (662) to allow a flow of compressed air from a compressed air source (660) other than the cylinder (301, 302) via an air conduit (661) into the exhaust guide (500, 501, 502).
However, Jun does disclose characterized by controlling (S6), during the control of the engine to provide a braking torque, an air valve (662) to allow a flow of compressed air from a compressed air source (660) other than the cylinder (301, 302) via an air conduit (661) into the exhaust guide (500, 501, 502) [fig. 2, items 25, 26, 28; annotated portions of foreign reference].
Kato also discloses wherein the compressed air source is a pneumatic system of the operation system [fig. 1, item 21; col. 6, lines 13-20].
Kato doesn’t explicitly disclose wherein the pneumatic system comprises a vehicle air brake system, and/or a vehicle air suspension system, or the pneumatic system is a vehicle air brake system or a vehicle air suspension system.
However, Herzenjak does disclose wherein the pneumatic system comprises a vehicle air brake system, and/or a vehicle air suspension system, or the pneumatic system is a vehicle air brake system or a vehicle air suspension system. [Paras. 0007, 0016]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kato with the disclosure of Jun to improve braking performance by increasing back pressure in the exhaust system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kato and Jun with the disclosure of Herzenjak to facilitate the efficient operation of the catalytic converter, thus reducing emissions.
Claim 22:
Kato, Jun, and Herzenjak as shown in the rejection above, disclose all the limitations of claim 21.
	Kato doesn’t explicitly disclose characterized in that controlling the engine to provide a braking torque comprises controlling (S2) an adjustable exhaust flow restriction element (601) so as to restrict the flow through the exhaust guide (500, 501, 502).
	However, Jun does disclose characterized in that controlling the engine to provide a braking torque comprises controlling (S2) an adjustable exhaust flow restriction element (601) so as to restrict the flow through the exhaust guide (500, 501, 502). [fig. 1, items 11, 13; annotated portions of foreign reference]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartley (US 2003/0234378 A1) discloses an exhaust gas control valve. Larson (US 2003/0131950 A1) and Miller et al. (US 2005/0182553 A1) discloses an engine braking system with compressed air storage. Gerum et al. (US 2010/0122687 A1) and Gerum (US 2007/0246008 A1) discloses a method of increasing the torque of an engine with compressed air. Lenz (US 2008/0017391 A1) discloses a brake system of a fire truck which uses compressed air. Mayr (US 2011/0041496 A1) discloses an engine braking system which stores compressed air. Troisi et al. (US 2014/0261310 A1) discloses an engine braking system with a restriction valve. Mohlin (US 2018/0363567 A1) discloses a system for providing braking torque in an engine. Ma et al. (US 8,584,644 B2) discloses an air hybrid vehicle configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT PHILIP LIETHEN/Examiner, Art Unit 3747